                 Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 1 of 9




 1                                                                                 Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9
10       KELLEY CALDWELL,                                      NO. C19-6095 BHS
11
                                  Plaintiff,                   DEFENDANT’S ANSWER
12         V
13
         THOMAS MODLY, Acting Secretary of the
14       Navy, 1
15                                Defendant.
16
17
               Defendant Thomas Modly, Acting Secretary of the United States Department of the Navy
18
     (“Defendant”), by and through his attorneys, Brian T. Moran, United States Attorney for the
19
     Western District of Washington, and Patricia D. Gugin, Assistant United States Attorney for said
20
     District, hereby answers Plaintiff’s Complaint as follows:
21
                                  I. JURISDICTION AND VENUE
22
23             1.1    The allegations of Paragraph 1.1 are legal conclusions to which no response is

24 required. To the extent an answer is deemed required, denied.
25             1.2    The allegations of Paragraph 1.2 are legal conclusions to which no response is

26 required. To the extent an answer is deemed required, Defendant admits only that it processed
27
     1
      Thomas Modly is now Acting Secretary of the Department of the Navy, so pursuant to Fed. R. Civ. P. 25(d), he is
28   automatically substituted as the proper party.
      ANSWER                                                                             UNITED STATES ATTORNEY
                                                                                          1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 1
                                                                                           TACOMA, WASHINGTON 98402
                                                                                                (253) 428-3800
               Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 2 of 9




 1
     Plaintiff’s administrative complaints in accordance with 42 U.S.C. § 2000e-16(c). All other
 2
     allegations are denied.
 3
            1.3     The allegations of Paragraph 1.3 are legal conclusions to which no response is
 4
     required. To the extent an answer is deemed required, Defendant admits that it issued the Final
 5
     Agency Decision on September 20, 2019.
 6
            1.4     The allegations of Paragraph 1.4 are legal conclusions to which no response is
 7
 8 required.
 9          1.5     The allegations of Paragraph 1.5 are legal conclusions to which no response is

10 required.
11                              II. STATUS OF PLAINTIFF
12          2.1     Defendant lacks knowledge or information sufficient to form a belief about the
13 truth of the allegations in Paragraph 2.1 and, on that basis, denies therein.
14         2.2      Defendant lacks knowledge or information sufficient to form a belief about the
15 truth of the allegations in Paragraph 2.2 and, on that basis, denies the allegations.
16
            2.3     The allegations of Paragraph 2.3 calls for a legal conclusion; to the extent an
17
     answer is required, Defendant denies the allegations contained therein.
18
            2.4     Defendant admits only that a doctor provided a note on May 31, 2018, stating
19
     Plaintiff is released to work without any restriction as long as she is wearing active noise
20
     cancelation ear protections. Except as expressly admitted, Defendant denies the remaining
21
     allegations contained therein.
22
23          2.5     Defendant denies the allegation of Paragraph 2.5.

24          2.6     Defendant admits the allegation of Paragraph 2.6.

25          2.7     The allegations of Paragraph 2.7 calls for a legal conclusion; to the extent an

26 answer is deemed required, Defendant denies the allegations contained therein.
27
28
      ANSWER                                                                     UNITED STATES ATTORNEY
                                                                                   1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 2
                                                                                  TACOMA, WASHINGTON 98402
                                                                                         (253) 428-3800
                 Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 3 of 9




 1
               2.8    The allegations of Paragraph 2.8 calls for a legal conclusion; to the extent an
 2
     answer is deemed required, Defendant denies the allegations contained therein.
 3
               2.9    Defendant admits only as to some Defendant employees. All other allegations are
 4
     denied.
 5
               2.10   Defendant admits only as to some Defendant employees the allegation of
 6
 7 Paragraph 2.10, insofar as some Defendant employees were aware that a test of Plaintiff’s
 8 hearing in 2014 indicated that she had “mild to severe Chronic Hearing Loss” in the right ear,
 9 and that this finding was subsequently confirmed in 2015, 2016, and 2017. All other allegations
10 are denied.
11                                III.       STATUS OF DEFENDANT
12             3.1    Defendant admits the allegation of Paragraph 3.1.
13             3.2    Defendant admits the allegation of Paragraph 3.2.
14             3.3    Defendant admits the allegation of Paragraph 3.3.
15                                        IV.         FACTS
16
               4.1    Defendant references its answers to the paragraphs in sections I, II, and III, and
17
     incorporates them herein.
18
               4.2    Defendant admits the allegation of Paragraph 4.2.
19
               4.3    Defendant admits the allegation of Paragraph 4.3.
20
               4.4    Defendant admits that the full performance level of Plaintiff’s position was GS-
21
     10. Except as expressly admitted, Defendant denies the allegation in Paragraph 4.4.
22
23             4.5    Defendant admits that on or about the time that the Plaintiff was hired in July

24 2015, she underwent an entrance physical that noted a hearing impairment. Except as expressly
25 admitted, Defendant denies the allegations of Paragraph 4.5.
26
27
28
      ANSWER                                                                      UNITED STATES ATTORNEY
                                                                                    1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 3
                                                                                   TACOMA, WASHINGTON 98402
                                                                                          (253) 428-3800
               Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 4 of 9




 1
            4.6     Defendant admits only that on or about the time that the Plaintiff was hired in July
 2
     2015, she underwent an entrance physical that noted a hearing impairment. Except as expressly
 3
     admitted, Defendant denies the allegations of Paragraph 4.6.
 4
            4.7     Defendant admits the allegation of Paragraph 4.7.
 5
            4.8     Defendant admits only that Plaintiff underwent a hearing test on July 11, 2016 at
 6
 7 Puget Sound Naval Shipyard (PSNS). Except as expressly admitted, Defendant denies the
 8 allegation of Paragraph 4.8.
 9          4.9     Defendant admits only that Plaintiff underwent a hearing test on July 11, 2016 at

10 PSNS, and that the examiner stated in her notes that Plaintiff had to use sound protection to
11 protect her hearing, and that she should be cleared by an Occupational Medical Provider or
12 Audiologist before working in an area with excessive noise. Except as expressly admitted,
13 Defendant denies the allegation of Paragraph 4.9.
14       4.10 Defendant denies the allegations of Paragraph 4.10.
15          4.11    Defendant acknowledges that a PSNS Audiologist stated that Plaintiff should be
16
     issued a pair of active noise earmuffs on August 16, 2017. Except as expressly admitted,
17
     Defendant denies the allegations in Paragraph 4.11.
18
            4.12    Defendant denies the allegations of Paragraph 4.12.
19
            4.13    Defendant lacks knowledge or information sufficient to form a belief about then
20
     truth of the allegations, and therefore denies the allegations of Paragraph 4.13.
21
            4.14    Defendant denies the allegations of Paragraph 4.14.
22
23          4.15    Defendant denies the allegations of Paragraph 4.15.

24          4.16    Defendant denies the allegations of Paragraph 4.16.

25          4.17    The allegations of Paragraph 4.17 calls for a legal conclusion; to the extent an

26 answer is deemed required, Defendant denies the allegations contained therein.
27          4.18    Defendant denies the allegations of Paragraph 4.18.
28
      ANSWER                                                                     UNITED STATES ATTORNEY
                                                                                   1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 4
                                                                                  TACOMA, WASHINGTON 98402
                                                                                         (253) 428-3800
               Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 5 of 9




 1
            4.19    Defendant admits the allegations of Paragraph 4.19.
 2
            4.20    Defendant denies the allegations of Paragraph 4.20.
 3
            4.21    Defendant admits only that Plaintiff contacted Ms. Parrish, and that Ms. Parrish
 4
     stated that Plaintiff’s Student Loan Repayment Request (SLRP) was still under consideration.
 5
     Except as expressly admitted, Defendant denies the allegations of Paragraph 4.21.
 6
            4.22    Defendant lacks knowledge or information sufficient to form a belief about the
 7
 8 truth of the allegations of Paragraph 4.22.
 9          4.23    Defendant denies the allegations of Paragraph 4.23.

10          4.24    The allegations of Paragraph 4.24 calls for a legal conclusion; to the extent an
11 answer is deemed required, Defendant denies the allegations contained therein.
12          4.25    Defendant denies the allegations of Paragraph 4.25.
13          4.26    The allegations of Paragraph 4.26 calls for a legal conclusion; to the extent an
14 answer is deemed required, Defendant denies the allegations contained therein.
15        4.27 Defendant admits only that Plaintiff was sent a letter on October 23, 2017, which
16
     informed her that no accommodation could be provided to her in her current position, and that
17
     she was eligible to be considered for reassignment to another position. This letter further stated
18
     Plaintiff could temporarily be gainfully employed on certain projects that were located away
19
     from industrial noise until those projects could be completed. Except as expressly admitted,
20
     Defendant denies the allegations of Paragraph 4.27.
21
            4.28    Defendant denies the allegations of Paragraph 4.28.
22
23          4.29    Defendant admits the allegations of Paragraph 4.29.

24          4.30    Defendant admits the allegations of Paragraph 4.30.

25          4.31    Defendant denies the allegations of Paragraph 4.31.

26          4.32    Defendant denies the allegations of Paragraph 4.32.
27
28
      ANSWER                                                                     UNITED STATES ATTORNEY
                                                                                   1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 5
                                                                                  TACOMA, WASHINGTON 98402
                                                                                         (253) 428-3800
               Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 6 of 9




 1
            4.33    Defendant admits that Plaintiff was not promoted in March 2018. Except as
 2
     expressly admitted, Defendant denies the allegations of Paragraph 4.33.
 3
            4.34    Defendant admits the allegations of Paragraph 4.34.
 4
            4.35    Defendant admits only that Plaintiff withdrew her request for reassignment on
 5
     June 12, 2018, and was promoted on July 22, 2018. Except as expressly admitted, Defendant
 6
 7 denies the allegations of Paragraph 4.35.
 8          4.36    Defendant denies the allegations of Paragraph 4.36.

 9          4.37    Defendant admits only that it released a Final Agency Decision on September 30,

10 2019. Except as expressly admitted, Defendant denies the allegations of Paragraph 4.37.
11                           V. FOR A FIRST CAUSE OF ACTION
                        DENIAL OF REASONABLE ACCOMMODATION
12
                           In violation of the Rehabilitation Act of 1973
13
            5.1     Defendant admits the allegations of Paragraph 5.1.
14
            5.2     The allegations of Paragraph 5.2 calls for a legal conclusion, to which no response
15
     is required. To the extent that a response is deemed required, denied.
16
            5.3     Defendant admits the allegations of Paragraph 5.3.
17
            5.4     The allegations of Paragraph 5.4 calls for a legal conclusion; to the extent an
18
     answer is deemed required, denied.
19
            5.5     Defendant admits only that Plaintiff requested as a reasonable accommodation
20
21 either a “limit [on the] amount of time spent in noisy location such as sub[marine] when grinding
22 and double protection required; detail to job that limits time on waterfront.”
23          5.6     Defendant denies the allegations of Paragraph 5.6.
24          5.7     Defendant denies the allegations of Paragraph 5.7 (a) – (f).
25          5.8     Defendant denies the allegations of Paragraph 5.8 (a) – (f).
26
27
28
      ANSWER                                                                    UNITED STATES ATTORNEY
                                                                                  1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 6
                                                                                 TACOMA, WASHINGTON 98402
                                                                                        (253) 428-3800
                 Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 7 of 9




 1
 2                           VI.    FOR A SECOND CAUSE OF ACTION
                                          RETALIATION
 3
                            In violation of the Rehabilitation Act of 1973
 4
            6.1     Defendant references its answers to the paragraphs in sections I through VI and
 5
     incorporates them herein.
 6
            6.2     Defendant denies the allegation of Paragraph 6.2 (a) – (d).
 7
            6.3     Defendant denies the allegation of Paragraph 6.3 (a) – (d).
 8
            6.4     Defendant denies the allegation of Paragraph 6.4.
 9
            6.5     Defendant denies the allegation of Paragraph 6.5 (a) – (f).
10
                                   VII.    PRAYER FOR RELIEF
11
12          Plaintiff’s Prayer for Relief does not require an answer, but to the extent an answer is

13 deemed required, denied.
14                             DENIAL OF ANY CLAIM NOT ADMITTED

15          To the extent that any claim in Plaintiff’s complaint is not specifically admitted herein, it
16 is hereby expressly denied.
17                           AFFIRMATIVE DEFENSES AND OTHER DEFENSES
18          1.      The Complaint fails to state a claim against Defendant upon which relief can be
19 granted.
20
            2.      All actions taken by Defendant with respect to Plaintiff were based upon
21
     legitimate, nondiscriminatory reasons. Defendant would have taken the same actions regardless
22
     of any alleged discrimination or retaliation.
23
            3       Some or all of Plaintiff’s claims may be barred by the applicable statute of
24
     limitations.
25
            4.      Plaintiff may have failed to exhaust his administrative remedies with respect to
26
27 some or all of his claims.
28          5.      Plaintiff failed to timely exhaust some or all of his claims.
      ANSWER                                                                        UNITED STATES ATTORNEY
                                                                                      1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 7
                                                                                     TACOMA, WASHINGTON 98402
                                                                                            (253) 428-3800
                  Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 8 of 9




 1
            7.       Some or all of Plaintiff’s claims are barred by the Civil Service Reform Act.
 2
            8.       Defendant has had a legitimate business reason for every action taken regarding
 3
     Plaintiff, including but not limited to the actions admitted herein.
 4
            9.       Defendant’s actions, about which Plaintiff now complains, were a just and proper
 5
     exercise of management discretion, undertaken for fair and honest reasons in good faith under
 6
 7 the circumstances then existing.
 8          10.      Defendant had legitimate, non-discriminatory and non-retaliatory reasons for

 9 taking the actions which are the subject of the instant complaint that were not pretextual.
10          11.      There is no basis for imputing liability to the Defendant.
11          12.      Plaintiff suffered no tangible employment action.
12          13.      Plaintiff has no damages. To the extent damages exist, Plaintiff failed to mitigate
13 damages.
14       14.         Defendant reserves the right to amend this Answer to state additional defenses,
15 and to delete or withdraw defenses, as may become apparent during the course of discovery.
16
17
            WHEREFORE, having fully answered the Complaint, Defendant Modly prays that
18
     Plaintiff’s Complaint be dismissed with prejudice, that Plaintiff take nothing by her Complaint,
19
     and that Defendant be allowed costs and such other and further relief as the Court deems just and
20
     equitable.
21
22
23
24
25
26
27
28
      ANSWER                                                                      UNITED STATES ATTORNEY
                                                                                    1201 PACIFIC AVE., STE. 700
      C19-6095 BHS 8
                                                                                   TACOMA, WASHINGTON 98402
                                                                                          (253) 428-3800
             Case 3:19-cv-06095-BHS Document 5 Filed 01/21/20 Page 9 of 9




1         DATED this 21st day of January, 2020.
2
3                                            Respectfully submitted,

4                                            BRIAN T. MORAN
                                             United States Attorney
5
                                             /s/ Patricia D. Gugin
6                                            PATRICIA D. GUGIN, WSBA #43458
7                                            Assistant United States Attorney
                                             United States Attorney’s Office
8                                            1201 Pacific Avenue, Ste. 700
                                             Tacoma, WA 98402
9
                                             Phone: 253-428-3832
10                                           Fax: 253-428-3826
                                             E-mail: pat.gugin@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ANSWER                                                            UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVE., STE. 700
     C19-6095 BHS 9
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
